                 Case l:18-cv-07544-CM
                 case  1:18-cv-07544-CM Document
                                        Document 113
                                                 114 Filed
                                                     Filed07/07/20
                                                           07/08/20 Page
                                                                    Page11of
                                                                           of 11




BALLON STOLL BADER                       &       NAD~J;R,. P.C.                                             _··•-
< , ll '\.:-.I 1 I c lR'.'- \'I !..\\\
                                                                                                                                                          I-      l        >I,
                                                                                                                                                                      I I Ir

                                             '._...,..---- ·-~-•-
                                             ;
                                                               ,.,.. -........... -~·-··
                                                                                     .. --   .   '   ... - -                            \. l \\    y ( )Rk       ' ) lt ii I t I)
                                                                                                                           .,'
                                                                                                                                                  Ph: 212 :;,~,_,      -:-q1111


                                                                                                                                             \\'\\·,,·.bal I, 11)'-t()ll l·• ,111

7 July 2020
                                         r.P
VIA ECF
                                         \.t
                                         C\i i
                                             j
                                                   ; t ·''° , .,
                                                  ,A.,,....._; .. _

                                                  -:-·,
                                                          l.
                                                               ..-::-...-, .
                                                                ~     ,J
                                                                              .
                                                                           •• '

                                                                                                           ' I - - . _-
                                                                                                      1/f dPh?
Honorable Colleen McMahon, U.S-. D.J
United States District Court,.., ..
Southern District of New York
500 Pearl Street
New York NY 10007

Re:           Dietrich v. City of New York, et al.
              Civil Action No. 18-cv-07544 (CM)
                                                                                                 " ,,,..,• - 1,I
                                                                                                                    ~     ti , ") l               ~
Dear Judge McMahon :                                                                                                             • /   ,.,        /"1,?
                                                                                                      1        J          ~-~ · ~              /'/I,£;
We represent the Plaintiff, Keith Dietrich: in.                                                  th~
                                                     L;bove-refere~ced acti~n . .. ~;aintiff- 7Tr/Jp ck,
respectfully requests , with the consent of defense counsel, that the date for the filing of
the Joint Pretrial Order be adjourned from July 8, 2020 to August 21 , 2020 .

The above request is made for the following reasons: The undersigned is presently lead
counsel on this case and has had , and continues to have health issues thereby limiting
his availability. Furthermore , due to the COVID-19 pandemic, our firm has had to furlough
attorneys , including the former lead counsel on this case. We have operated mostly
remotely, thereby limiting attorneys' and staff's access to the office's paper files. If this
request is granted, during the extended period of time, the parties intend to prepare their
respective portions of the Joint Pretrial Order, and meet and confer by phone or
videoconference. This is the third request for an extension of time regarding the
submission of the Joint Pretrial Order. Thank you for your consideration of this matter.

 Respectfully submitted ,


 MARSHALL B. BELLOVIN (MB5508)
 Member of the Firm
 Counsel for Plaintiff

 cc:
               Danielle Dandridge , Esq. (via ECF)
               Dominique Saint-Fort, Esq . (via ECF)
